IN THE COURT OF APPEALS
                                          OF THE
                                   STATE OF MISSISSIPPI
                                        NO. 1999-KA-00062-COA
CORKCENO STEWART A/K/A 'BA BA'                                                                APPELLANT
v.
STATE OF MISSISSIPPI                                                                             APPELLEE

DATE OF TRIAL COURT                         12/03/1998
JUDGMENT:
TRIAL JUDGE:                                HON. W. ASHLEY HINES
COURT FROM WHICH APPEALED:                  LEFLORE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     W. S. STUCKEY JR.
ATTORNEYS FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                            BY: BILLY L. GORE
DISTRICT ATTORNEY:                          FRANK CARLTON
NATURE OF THE CASE:                         CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                    MURDER: SENTENCED TO LIFE IMPRISONMENT;
                                            DEFENDANT SHALL PAY ALL COURTS COST
DISPOSITION:                                AFFIRMED - 03/13/2001
MOTION FOR REHEARING FILED:
CERTIORARI FILED:
MANDATE ISSUED:             4/3/2001

      BEFORE SOUTHWICK, P.J., MYERS, AND CHANDLER, JJ.

      SOUTHWICK, P.J., FOR THE COURT:

¶1. The Defendant was convicted of murder. On appeal he argues that the verdict was contrary to the
overwhelming weight of the evidence. We disagree and affirm.

                                                   FACTS

¶2. During the early morning hours of August 18, 1997, Corkceno Stewart and Keith Williams got into a
fight. Stewart initiated the confrontation by striking Williams as he attempted to get into an automobile. The
fight was ended when Sammy Grant pulled Stewart off of Williams. As the two were being separated
Williams stabbed Stewart in the arm. Stewart and Williams went their separate ways. Around midnight of
the same day, Stewart, Grant and three other youths traveled to the house where Williams was staying.
Grant knocked on the door and lured Williams outside the house. Once outside Stewart emerged from the
bushes and fatally shot Williams.

¶3. Stewart surrendered to authorities the day after the shooting. He gave a signed statement admitting that
he shot Williams, but stated that he did not intend to kill him. A jury hearing the evidence on the events did
not accept Stewart's version and convicted him of murder.

                                               DISCUSSION

¶4. Stewart's only argument on appeal is that the verdict was against the overwhelming weight of the
evidence. This Court's review of a challenge to the weight of the evidence is quite limited in that all evidence
must be construed in the light most favorable to the verdict, which leaves in the jurors' hands decisions
about credibility of witnesses and other factual disputes. Mitchell v. State, 572 So. 2d 865, 867 (Miss.
1990). The jury's verdict will be disturbed on appeal only when it is so contrary to the overwhelming weight
of the evidence that an unconscionable injustice would result if the verdict is allowed to stand. Herring v.
State, 691 So. 2d 948, 957 (Miss. 1997).

¶5. The only factual dispute is whether the shooting was murder or manslaughter. Stewart attempted to
convince the jury that he killed Williams in the heat of passion, still being enraged from being stabbed by
Williams earlier that morning. When evidence fairly presents a question of whether a killing is murder or
manslaughter, that dispute is to be resolved by the jury. More than twenty hours had passed from the time
of the stabbing to the time that Stewart shot Williams. A witness testified that he was instructed to go to the
door and lure Williams outside while Stewart hid in the bushes. Stewart received jury instructions presenting
his manslaughter defense to the jury, but they did not accept that view of the evidence. Considering the
evidence in a light most favorable to the verdict, it is evident that reasonable and fair minded jurors could
have found that Stewart was guilty of murder. The verdict was not against the overwhelming weight of the
evidence.

¶6. THE JUDGMENT OF THE CIRCUIT COURT OF LEFLORE COUNTY OF CONVICTION
OF MURDER AND SENTENCE TO SERVE A TERM OF LIFE IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS IS AFFIRMED. ALL COSTS ARE
ASSESSED TO LEFLORE COUNTY.

      McMILLIN, C.J., KING, P.J., PAYNE, BRIDGES, THOMAS, LEE, IRVING, MYERS
      AND CHANDLER, JJ., CONCUR.